UfgO-IH
                                ELECTRONIC RECORD




COA #       12-13-00043-CR                       OFFENSE:       20.04


            Donald Christopher Hernandez v.
STYLE:     The State of Texas                    COUNTY:        Trinity

COA DISPOSITION:       AFFIRMED                  TRIAL COURT: 411th District Court


DATE: 7/31/2014                   Publish: NO    TC CASE #:     9946-A




                         IN THE COURT OF CRIMINAL APPEALS



          Donald Christopher Hernandez v.
STYLE:    The State of Texas                         CCA#:

         PRO S£_                      Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         teFU6erT>                                   JUDGE:

DATE:      tfAA/UA'/L* £?j JlptJ"                    SIGNED:                         PC:

JUDGE:          fa UM*4*~-                           PUBLISH:                        DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                  JUDGE:




                                                                          ELECTRONIC RECORD